Citation Nr: 1137200	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  09-18 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 70 percent disabling. 

2.  Entitlement to an effective date earlier than October 14, 2007, for the award of a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION 

Appellant represented by: Paul J. Streetman, Attorney


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The appellant had active military service from June 1975 to August 1975.

This appeal comes to the Board of Veterans' Appeals (Board) from June 2008 and July 2009 rating decisions. 

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In June 2010, the appellant testified at a hearing before the Board.  Unfortunately, the Acting Veterans Law Judge who conducted that hearing is no longer with the Board.  As such, the appellant was offered the opportunity to testify at another hearing before the Board.  He responded that he would like a video conference hearing.  Therefore, one should be scheduled. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing at the Buffalo, New York RO.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



